DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  The last paragraph of claim 1 has ambiguous phrasing.  It is unclear how the phrase “pass the gas filter” fits in with the rest of the limitations.  The thought and phrasing is complete without the phrase “pass the gas filter”, and it is unclear what structural relationship this phrase is meant to convey.  The claim has been examined as if the phrase “pass the gas filter” were not present.
Regarding claims 2-5 and 12-15:  The claims are indefinite because it is not clear which claims should depend from which because of antecedent basis issues with the “first flow path”, the “second flow path”, and “the third flow path”.  Claim 5 recites “the third flow path”, but there is no antecedent basis for this term.  The “third flow path” is introduced in claim 2, but claim 5 does not depend from claim 2.  Claim 2 recites a third flow path, but does not recite a second flow path, therefore it is unclear if a second flow path was supposed to introduced by this point in the claims.  Similarly, claim 2 introduces “a second flow path” but there is no first flow path.  The same issues are present in claims 12-15.
Regarding claim 5:  Claim 5 recites “wherein a detection cycle to measure the concentration levels of the gases…in the second flow path is shorter than a detection cycle to measure the concentration level…in the third flow path.”  This appears to be a statement of intended use and it is unclear what structural limitations this places on the apparatus claim.  A detection cycle is understood to be how long it takes to make a measurement with a measuring instrument.  Therefore a user to free to make detection cycles as long or as short as needed to make the necessary measurement.  Please see rejection under 35 U.S.C. 112(d) below.
Regarding claim 11:  The phrase “extracting a target, by the gas filter” is indefinite.  A filter can collect gases, but the target gases are the gases that have to reach the sensor.  Therefore they cannot be both extracted by the filter and reach gas sensor to be detected.
Regarding claims 2-10 and 10-20:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 5:  Claim 5 appears to have the same scope as claim 4 from which it depends since it only gives a statement of intended use which does not structurally limit the apparatus of claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by KISHKOVICH (US Pub. 2004/0166679).
Regarding claim 1:  KISHKOVICH discloses:  An article storage apparatus comprising: a chamber (324 in FIG. 11); a gas sensor (352) configured to sense gases included in air in the chamber where an article is stored (A semiconductor processing system as described in the abstract will have chambers with articles which are the semiconductor materials that are undergoing the processing.); a gas concentrator (340) configured to concentrate the gases contained in the air (para. 119); a gas filter (324) configured to filter the gases contained in the air; and at least one processor (para. 19, 157) configured to: control the gas concentrator to concentrate the gases contained in the air (para. 19); and identify a condition (contamination in para. 140) of the article based on a concentration level (threshold in para. 140) of a target gas related to the article (para. 8) measured by the gas sensor when the target gas is extracted as gases desorbed from the gas concentrator pass the gas (para. 119).
Regarding claim 3:  KISHKOVICH discloses:  the at least one processor is configured to; while the gases contained in the air is being concentrated in the gas concentrator, identify at least one of a type of the article or a condition of the article based on a concentration level of all gases contained in the air measured by the gas sensor (This will occur when the device in FIG. 11 is switched from using the bypass 342 to using the preconcentrator as described in para. 119.).
Regarding claim 4:  KISHKOVICH discloses:  a plurality of valves (336, 338, 344) configured to guide a flow path of the air, wherein the at least one processor is configured to close or open at least one of the plurality of valves such that the air passes the gas sensor along a second flow path (Valve 336 alone allows for three different flow paths.).
Regarding claim 7:  KISHKOVICH discloses:  the target gas comprises at least one of ammonia, trimethylamine or dimethyl sulfide (Specifying the type of gas does not limit the apparatus of claim 1 so long as the device of claim 1 is capable of detecting said gases.  Since KISHKOVICH discloses a flame ionization detection system in para. 119, it is capable of detecting a wide range of gasses.).
Regarding claim 8:  KISHKOVICH discloses:  a user input device, wherein the at least one processor is configured to identify a type of the article based on a user input through the user input device, and set threshold values required to identify the condition of the article based on the type of the article (KISHKOVICH discloses a general purpose computer in para. 157-159 which will have input and processing capabilities.).
Regarding claim 9:  KISHKOVICH discloses:  the condition of the article comprises freshness of the article, a contamination level of the article (para. 140), whether the article is spoiled, or a ripening degree of the article.
Regarding claim 10:  KISHKOVICH discloses:  a display device (computer of para. 157-159 will have a display), wherein the at least one processor is configured to control the display device to display article condition information indicating the condition of the article (para. 119).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHKOVICH in view of JP3103985.  Please note a machine translation has been provided with this office action and is deemed sufficient because the teaching relied upon is simple.
Regarding claim 6:  KISHKOVICH does not elaborate on any structural details of the preconcentrator recited in para. 119.
‘985 however does specify a concentrating tube 6 with an electric heater 7 and a cooler 8.
One skilled in the art at the time the application was effectively filed would be motivated to use the preconcentrator of ‘985 as the preconcentrator of KISHKOVICH because the heater and cooler allows for control of the adsorption and desorption processes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several references have been added to the Notice of References Cited for teaching one or more limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856